DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed December 14, 2020 has been received and entered.
3.	Claims 1, 4-8, 10-15, and 21-24 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group II, claims 10-15 and 21-24, and the species of a combination of Uncariae ramulus, Paeonia japonica, Machilus thunbergii, Panax ginseng, Glycyrrhiza uralensis, Mucunae caulis, and black pepper for the species in the reply filed on December 14, 2020 is acknowledged.
In view of the prior art, the elected species, i.e. a combination of Uncariae ramulus, Paeonia japonica, Machilus thunbergii, Panax ginseng, Glycyrrhiza uralensis, Mucunae caulis, and black pepper, has been determined to be free of the art.  Accordingly, the search is extended to an additional species (see MPEP section 803.02).  The search has been extended to the additional species of a combination of Paeonia japonica, Uncariae ramulus, Atractylodis rhizoma, Cnidii rhizoma, Poria cocos, and Zizyphi semen.
5.	Claims 1 and 4-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 10-15 and 21-24 are examined on the merits in regards to the species discussed above.

Specification
7.	The disclosure is objected to because of the following informalities: throughout the specification “Glycyrrhiza” is misspelled as “Glycyrrrhiza”.  Appropriate correction is required.

Claim Objections
8.	Claim 10 is objected to because of the following informalities:  “Glycyrrhiza” is misspelled as “Glycyrrrhiza”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 10-15, 21, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is indefinite because it is unclear what disorders are considered to be “characterized by neuro-inflammation, neuro-apoptosis, or neuro-oxidative damage.”  Paragraph [0104] in the specification gives examples of encompassed disorders but this is not considered to be a complete, closed definition of the encompassed disorders.  Thus, the metes and bounds of 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 10-13 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (Mol Cell Toxicol (2015), vol. 11, pp. 223-230).
	This reference teaches a method for treating Parkinson’s disease by administering an herbal formula referred to as “Hepad.”  The reference teaches that “Hepad” contains Paeonia japonica, Uncariae ramulus, Atractylodis rhizoma, Cnidii rhizoma, Poria cocos, and Zizyphi semen.  The reference teaches that the composition is orally administered in a single dose.  The reference teaches that the administration of the composition is able to reduce neuronal cell death, inflammation, and oxidative stress (see page 225; page 226, second column; page 228, second column; and “Experimental animal design” on page 229).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (Mol Cell Toxicol (2015), vol. 11, pp. 223-230).
	The teachings of Baek are discussed above.  The reference teaches that levodopa is commonly used to treat Parkinson’s disease (see page 223, second column); however, the reference does not specifically teach using it in combination with the composition containing Paeonia japonica, Uncariae ramulus, Atractylodis rhizoma, Cnidii rhizoma, Poria cocos, and Zizyphi semen.
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients to treat Parkinson’s disease.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the 
	Based on the disclosure by these references that these substances are used to treat Parkinson’s disease, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a single treatment regimen to treat Parkinson’s disease.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single treatment regimen.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).

Allowable Subject Matter
12.	Although the claims are unclear for the reasons discussed in paragraph 8, the elected species of Uncariae ramulus, Paeonia japonica, Machilus thunbergii, Panax ginseng, Glycyrrhiza uralensis, Mucunae caulis, and black pepper appears to be free of the prior art.  The claims would be allowable if limited to this elected species and to the treatment of Parkinson’s disease.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655